This action brought by Athens L. Lehman, proceeded in the trial court for damages for false imprisonment. The petition is short, and reads as follows:
                               "Petition.
"On the 5th day of August, 1930, at Columbus, Ohio, defendant caused and procured the imprisonment of plaintiff and deprived her of her liberty for the space of three (3) hours, unlawfully and with force on a pretended charge of unlawfully managing and conducting a retail drug store while not being a legally registered pharmacist, and then and there not having in her employ and placed in charge of the pharmaceutical department of said retail drug store, a pharmacist legally registered under the laws of the State of Ohio; whereby plaintiff was prevented from attending to her business as a clerk during said time and injured in her reputation, and was made sick and nervous, and incurred an expense for counsel fees in obtaining a discharge, to her damage in all, the sum of Twenty-five Hundred Dollars ($2500.00), for which she asks judgment."
The answer was a general denial. The cause came on for trial to a judge and jury. At the conclusion of the opening statement of counsel for plaintiff to the jury, defendant moved for judgment; at the conclusion *Page 217 
of plaintiff's case and at the conclusion of the whole case defendant moved for a directed verdict. All motions were overruled, and the case was submitted to the jury, resulting in a verdict for $1075.
Defendant filed a motion for a new trial, consisting of ten branches, and a motion for judgment notwithstanding the verdict. Upon hearing of these motions the trial court found on behalf of defendant, and rendered a written opinion, which we have read, and approved the final entry. The journal entry reads as follows:
"This day this cause came on to be heard on defendant's motion for a new trial and on the motion for judgment notwithstanding the verdict filed by the defendant herein, and upon arguments of counsel the same were submitted to the court.
"Whereupon, the court, being fully advised in the premises and upon due consideration thereof, is of the opinion that the verdict was excessive and that there was no evidence to show that the defendant demanded, procured, aided or participated in the arrest of the plaintiff and that the verdict of the jury was therefore contrary to law.
"It is therefore ordered, adjudged and decreed that the motion of the defendant for judgment notwithstanding the verdict, be and the same is hereby sustained; that the verdict of the jury in favor of the plaintiff be and the same is hereby set aside and held for naught; and that judgment be and is hereby rendered in favor of the defendant and against the plaintiff for her costs herein expended. To all of which findings, orders and judgment the plaintiff, by counsel, excepts."
The final entry enters judgment against the plaintiff for her costs. From this action of the trial court error is prosecuted.
The petition in error sets up three grounds:
(1) Error in sustaining the motion of the defendant *Page 218 
in error for judgment for defendant notwithstanding the verdict.
(2) In setting aside the verdict of the jury, and in granting judgment for the defendant in error.
(3) Giving judgment to defendant in error when it should have been given for plaintiff in error.
The questions presented in this court are well stated in the supplemental brief of plaintiff in error. The first is: Does the petition state a cause of action? The petition was taken verbatim from Bates' Pleading and Practice (4th Ed.), page 1385. A petition in the same form was under consideration in Drinkwater
v. Jones, 13 C.C., 489 [7 C.D., 173]. Somewhat similar objections to those urged here were there urged against the petition, but the court said, at page 490:
"We have examined the petition, and although it is exceedingly brief, we think it fullfils [fulfills] the requirements of the code in that respect, and is substantially in the form of a petition found in [Truesdell v. Combs], 33 Ohio St. 186."
The court was correct in its statement that the form of the petition found in Truesdell v. Combs is substantially the same as was considered in Drinkwater v. Jones, but the court in Truesdell
v. Combs did not pass upon the sufficiency of the petition, nor was this question tested in that court.
But it is urged by counsel for defendant in error that inasmuch as the pronouncement of the court in Drinkwater v. Jones,
respecting the sufficiency of the petition, was not carried into the syllabus, it cannot be said to be the law of the case. This does not necessarily follow. A reading of the opinion convinces that the question was presented, considered and determined.
The common pleas court of Hamilton county, in Gerdes v.Garrett, 11 O.D. (N.P.), 814, evidently had a petition like the one in the instant case before it for consideration. It was tested upon general demurrer and the demurrer overruled. The opinion is short and *Page 219 
cites Diehl v. Friester, 37 Ohio St. 473, to the effect that, in an action for false imprisonment, the gravamen is the unlawful act of the defendant. Gallimore v. Ammerman, 39 Ind. 323, is also cited to support the action on the demurrer.
Many of the reasons upon which it is claimed the petition is faulty must be found, if at all, in the evidence. There is nothing in the petition to indicate that Athens L. Lehman was not the person against whom the affidavit was filed, or that the misunderstanding, if it may be so characterized, arose because of the failure of the officer who prepared the warrant to carry the correct name of the defendant into the warrant.
All of these matters and others which originally were urged in the answer brief of defendant in error would be reached upon a demurrer to the evidence and not upon a demurrer to the petition. It is said in Bates' Pleading  Practice (4th Ed.), 1385, Section 1519, that under the Code it is not necessary to state at length all the circumstances and the particular instrumentalities by which plaintiff was deprived of his liberty. Akin v. Newell,32 Ark. 605; Eddy v. Beach, 7 Abb. Prac. (N.Y.), 17; Shaw v. Jayne,
4 How. Prac. (N.Y.), 119.
Pleading the facts in extenso was condemned, and the shorter petition, as in the form which was used by plaintiff in error, was recommended. Egleston v. Scheibel, 113 A.D. 798,99 N.Y.S., 969. The cases cited from states other than Ohio are not helpful when we have relevant authority here.
We are of the opinion that, giving to the petition in this case favorable interpretation for the pleader, as must be done under the Code at this stage of the proceedings, it states a good cause of action against defendant in error.
The second issue raised is:
"If the petition states a cause of action did the trial court have authority to sustain the defendant's *Page 220 
motion for a judgment notwithstanding the verdict?"
The answer to this question is found in the statute, Section 11601, General Code:
"When, upon the statements in the pleadings, one party is entitled by law to judgment in his favor, judgment shall be so rendered by the court, although a verdict has been found against such party."
The language of the statute is definite and authorizes the court to enter judgment upon the statements in the pleadings only. The identical question was considered in Baltimore  OhioRd. Co. v. Nobil, 85 Ohio St. 175, 97 N.E. 374, Ann. Cas., 1913A, 1019. The syllabus reads:
"In disposing of a motion for judgment notwithstanding the verdict of a jury, the trial court is confined to a consideration of the statements in the pleadings, and the record outside of the statements in the pleadings should not be considered in deciding such motion. McCoy et al. [Trustees] v. Jones et al., 61 Ohio St. 119, [55 N.E. 219], approved and followed."
The motion was for judgment notwithstanding the verdict on the following grounds:
"On the undisputed facts appearing of record, and notwithstanding said verdict, the plaintiff is not entitled to recover, and defendant is entitled to have judgment rendered in its favor.
"As a matter of law the jury should have returned a verdict for the defendant.
"Under the law, as given to the jury by the court, and the undisputed facts appearing of record, the plaintiff, as a matter of law, was not entitled to recover and the defendant was."
The court at page 185 of 85 Ohio State, supra, quotes with approval from the second syllabus of McCoy et al., Trustees, v.Jones, 61 Ohio St. 119:
"Courts are confined to a consideration of the statements in the pleadings in disposing of a motion for judgment notwithstanding the verdict, under Section *Page 221 
5328, Revised Statutes [now Section 11601, General Code]. The record outside of the statements in the pleadings should not be considered in disposing of such motion.
The third question presented is:
"If the trial court had no authority to sustain defendant's motion for a judgment notwithstanding the verdict, then can the trial court arbitrarily set a verdict aside and vacate it without at the same time granting a new trial?"
It is further claimed that the journal entry does not disclose that the trial court passed upon the motion for a new trial. An examination of the opinion of the trial court as well as the judgment entry is convincing that the court passed upon two questions which could only have been determined as upon motion for new trial, namely, "that the verdict was excessive and that there was no evidence to show that the defendant demanded, procured, aided or participated in the arrest of the plaintiff and that the verdict of the jury was therefore contrary to law." The judgment of the trial court is based upon the findings in the entry going before, and preliminary thereto, and if anything therein set forth supports the judgment it must be sustained.
We have no bill of exceptions before us, and therefore must accord to the judgment of the trial court every legal intendment favorable to its validity. Thus we must say that the trial court was correct when it found that there was no evidence whatever to support a material averment of the petition. But, granting this it is further contended by plaintiff in error that upon the motion for new trial the court has no authority to enter final judgment, but is restricted to the granting of a new trial.
In this connection it is helpful to examine Section 11576, General Code, which sets forth the causes for which a new trial may be granted by the trial court. *Page 222 
There are eight such causes. Before stating these causes the statute reads:
"A former verdict, report, or decision, shall be vacated, and a new trial granted by the trial court on the application of a party aggrieved, for any of the following causes affecting materially his substantial rights."
Cause No. 4 is: "Excessive damages, appearing to have been given under the influence of passion or prejudice." This cause was found to be present in the record.
The sixth cause is that the verdict, report, or decision is not sustained by sufficient evidence or is contrary to law. The trial court found that the verdict was contrary to law in that there was no evidence to support a material averment of the petition.
We have presented a procedural question which tests the power of a trial court to enter final judgment upon a finding that he erred in failing to sustain a motion for directed verdict at the conclusion of plaintiff's case and at the conclusion of the whole case. The language of the statute provides in terms only for the granting of a new trial upon a showing of any one of the causes assigned. This is the section under which defendant's motion was filed. A simple test of the power of the court during the trial of a jury case is interesting. Let us assume that in the trial of the instant case the evidence in behalf of plaintiff had been offered and she had rested. Thereupon defendant in error moved for a directed verdict. Could the court without the intervention of a jury enter final judgment upon such motion? Obviously it would be mandatory upon the trial judge to direct the jury to return a verdict, and upon this verdict to enter judgment. Is this the status of the instant case upon a motion for new trial though the trial judge may have been satisfied that he erred in refusing to sustain the motions to direct a verdict. There was no evidence *Page 223 
to support a material averment of the petition, and it is urged that the court was without power to enter judgment for a failure to observe the procedural requirement that the verdict be returned by a jury. If the trial judge could not, during the progress of the trial enter judgment without a verdict, would he have other or further power upon a motion for a new trial?
The language of the Supreme Court in Baltimore  O. RailroadCo. v. Nobil, supra, respecting the obligation of trial court to conform to procedural requirements of statute, is pertinent, at page 182:
"There are somewhat well established unwritten rules of practice as to minor details of a trial, but they must conform to and not override the written code, for in it is found the general course of procedure at and throughout a trial, and the disposition of the rights of the parties until final judgment. This, the legislature in adopting the code, regarded as the better guarantee of an orderly and fair trial."
It is said in Clemence v. Hudson  M. Ry. Co. (C.C.A.),11 F.2d 913:
"Trial judge, after setting aside verdict, had no authority to direct verdict of his own and enter judgment thereon, and Circuit Court of Appeals can do no more than reverse such judgment and direct new trial."
In Gilbert v. Finch, 72 A.D. 38, 76 N.Y.S., 143, the court says:
"There can, from the very nature of things, be no such thing as a verdict directed unless both the court and jury are present, because in such verdict there is involved an order by the court and an execution of the same by the jury. Once a jury has been discharged, the court has no power to direct a verdict, because there is not only no one to direct, but no one to execute the direction."
The error at law which the trial court in the instant case found was the failure to direct a verdict. *Page 224 
Upon this determination, can the trial judge avoid the procedural step which requires the presence of a jury and enter judgment upon sustaining the motion? A motion for judgment, notwithstanding the verdict, serves the purpose of a demurrer to the pleadings, is purely a question of law, and, if sustained, may be effectuated by a judgment of the court. A motion for directed verdict is a demurrer to the evidence, and though determined as a matter of law, the verdict of the jury must be returned before a judgment can be declared upon it by the court. There is forceful reasoning that no other or further power is granted to the court upon sustaining motion for a new trial, for an error of law in failing to direct the verdict.
The claim of plaintiff in error finds support in many jurisdictions outside of Ohio. We refer to some of them without discussion. Dougherty v. Salt, 227 N.Y. 200, 125 N.E. 94; Klein
v. Katz, 200 A.D. 473, 193 N.Y.S., 98; Kupperman v.Zirinsky, 124 Misc. 366, 207 N.Y.S., 736; Thomas v. Kansas CityElevated Ry. Co., 76 Kan. 141, 90 P. 816; Hamburger v. IllinoisCentral Ry. Co., 138 Tenn. 123, 196 S.W. 144; United StatesFidelity  Guaranty Co. v. Calvin, (Mo.App.), 17 S.W.2d 675;Smith v. Jaggers (Tex.Civ.App.), 16 S.W.2d 969; McDonnell
v. Shine, 86 Wash. 393, 150 P. 817; Hurley v. Kennally,186 Mo., 225, 85 S.W. 357; Rankin v. Oates, 183 N.C. 517,112 S.E. 32; Loy v. McDowell, 85 Okl., 286, 205 P. 1089; Drewry-HughesCo. v. Davis, 151 N.C. 295, 66 S.E. 139.
However, an examination of these cases will disclose that in many of them there were issues of fact which would have supported the decisions of the reviewing courts independent of the holding that the trial courts were without power to enter final judgment.
Notwithstanding the logic of the claim of plaintiff in error, and cases outside of Ohio which strengthen *Page 225 
it, and the opinion of trial judges of which the writer of this opinion has knowledge, we are convinced that our Supreme Court has inferentially held that a trial court has the right to enter final judgment, contra verdict, on motion for new trial, where the facts are agreed and there is no dispute in the evidence, presenting only a question of law for determination of the court. It is provided as follows by Section 12272, General Code:
"When a judgment or final order is reversed, in whole or part, in the common pleas court, court of appeals or supreme court, the reviewing court shall render such judgment as the court below should have rendered, or remand the cause to that court for such judgment."
Acting upon this statutory authority, the Supreme Court has many times entered final judgment against the party who had secured a verdict and judgment in the trial court. This action implies that the trial court had like power on motion for new trial. Such power could only be invoked where as a matter of law upon the pleadings or the evidence the party interposing the motion was entitled to a judgment.
It is evident that in many of the cases wherein the Supreme Court has entered final judgment the only manner in which the trial court could have entered such judgment would have been upon sustaining a motion for new trial wherein one of the grounds of the motion was failure to direct a verdict at the conclusion of all of the evidence. The trial judge could not have entered such a judgment without the interposition of a jury during trial; it follows that, if such judgment is rendered, it must be after trial and without a jury and upon motion for new trial. The Supreme Court seems to have acted upon the theory that it would be a vain and useless procedure to follow the statute strictly, grant a new trial, take testimony, and then do that which is inevitable upon the undisputed facts. *Page 226 
"Where the facts are conceded, or there is no conflict in the evidence, or the facts have been found by the court below or sufficiently appear from the record or pleadings to enable a reviewing court to determine the case, such court may proceed to render final judgment." 2 Ohio Jurisprudence, 1174. CitingColumbus, P.  I. Rd. Co. v. Simpson, 5 Ohio St. 251; Bunn v.Kinney  Lodwick, 15 Ohio St. 40; Clay v. Edgerton, 19 Ohio St. 549, 2 Am. Rep., 422; Minnear v. Holloway, 56 Ohio St. 148,46 N.E. 636; Reiff v. Mullholland, 65 Ohio St. 178, 62 N.E. 124;Graham v. German American Ins. Co., 75 Ohio St. 374,79 N.E. 930, 15 L.R.A. (N.S.), 1055, 9 Ann. Cas., 79; Penna. Co. v.Mehaffey, 75 Ohio St. 432, 80 N.E. 177, 116 Am. St. Rep., 746, 9 Ann. Cas., 305; Stewart Iron Co., Ltd., v. Israel, Recr.,75 Ohio St. 563, 80 N.E. 1133; Eberling v. Cole, 75 Ohio St. 585,80 N.E. 1126; German Ins. Co. of Freeport, Ill., v. Cleckner,75 Ohio St. 622, 80 N.E. 1127; Moulton, Admr., v. Finney, 76 Ohio St. 622,  81 N.E. 1192; State, ex rel. Coles, v. Shook, 97 Ohio St. 164,  118 N.E. 1010; Riley v. McNicol, 109 Ohio St. 29,141 N.E. 832; Bassenhorst v. Wilby, 45 Ohio St. 333, 13 N.E. 75, and others.
Upon the finding of the trial court on the motion for new trial there was no issue of fact, independent of the sufficiency of the pleadings, before the jury at the conclusion of plaintiff's case, or at the conclusion of the whole case. There was nothing for the jury to determine. The question was one of law for the court. As there was no dispute in the legal effect of the evidence, but one result could obtain, namely, that the defendant was entitled to a judgment. This power to enter judgment has been approved by the Supreme Court. That the court has such power is held in Gammon v.Abrams, 53 Wis. 323, 10 N.W. 479. To like effect are F.W.Woolworth Co. v. Connors, 142 Tenn. 678, 222 S.W. 1053;Chesapeake  Ohio Ry. Co. v. Baker, 149 Va. 549, 140 S.E. 648, 141 S.E. 753; One Chrysler *Page 227 Roadster v. Commonwealth, 152 Va. 508, 147 S.E. 243.
To restate our findings we hold:
(1) That the petition states a cause of action.
(2) That upon motion for judgment non obstante veredicto the court could only consider the pleadings, and, as the petition stated a cause of action, the motion should have been overruled.
(3) The court had the power upon the motion for a new trial to enter final judgment against the plaintiff in error.
The judgment will therefore be affirmed.
Judgment affirmed.
KUNKLE and BARNES, JJ., concur.
ON APPLICATION for rehearing.